Case 5:16-cv-10444-JEL-MKM ECF No. 1273 filed 09/24/20   PageID.39625   Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

         ORDER REGARDING ISSUES DISCUSSED AT THE
         SEPTEMBER 23, 2020 DISCOVERY CONFERENCE

        On September 23, 2020, the Court held a hearing video

  teleconference and now orders the following:

        (1) VNA is ordered to produce Fed. R. Civ. P. 30(b)(6) witness on

           the thirty-two topics contained in co-lead class counsel’s

           deposition notices. Before September 30, 2020, VNA shall notify

           all counsel of the identities of each witness designated for each

           topic.

           The State of Michigan Defendants will attend the depositions

           and, within a reasonable time after the depositions are complete,

           notify VNA whether the State Defendants will proceed in
Case 5:16-cv-10444-JEL-MKM ECF No. 1273 filed 09/24/20   PageID.39626   Page 2 of 3




           deposing any of the same witnesses in the state-court

           proceedings. The State Defendants will make every effort not to

           repeat the same questions of the VNA Rule 30(b)(6) witnesses in

           their state-court depositions.

        (2) With regard to the Defendants’ proposed property inspection

           protocol for the putative class Plaintiffs’ property, Defendants’

           inspection protocol is permitted only the putative class Plaintiffs

           who are seeking personal injury damages. For the property

           inspections involving Plaintiffs Carthan and Munez, the

           inspections are limited to the water piping, preparing an

           appraisal, and related issues.

        (3) With regard to the co-lead Plaintiffs’ production of data from the

           bellwether neuopsychology expert, the VNA Defendants shall

           submit a proposed order, which will provide for the complete

           production of materials and protection of any potential testing

           trade secrets.

        (4) With regard to the deposition of Marvin Gnagy, the VNA

           Defendants are ordered, before the end of this week, to work

           together co-liaison counsel to schedule new dates for Gnagy’s



                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1273 filed 09/24/20   PageID.39627   Page 3 of 3




           deposition at the earliest possible date. Counsel are ordered to

           work together to avoid unilateral cancellations of depositions in

           the future.

        IT IS SO ORDERED.

  Dated: September 24, 2020                s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge

                         CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on September 24, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       3
